EXHIBIT 10.20

 

GUARANTY OF IREIT DG SPE MEMBER, L.L.C.

LIABILITIES BY INLAND REAL ESTATE INVESTMENT CORPORATION

 

IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company (“Borrower”)
is or may become indebted to V-IN DOLLAR, LLC, an Illinois limited liability
company (“Lender”).  The undersigned holds a direct or indirect ownership
interest in Borrower.

 

1.              NOW, THEREFORE, for value received and in consideration of
credit given or to be given or other financial accommodations from time to time
afforded to Borrower by Lender, the undersigned hereby unconditionally
guaranties the full and prompt payment and performance to Lender of any and all
indebtedness, obligations and liabilities of every kind and nature of Borrower
to the Lender, whether at stated maturity, by acceleration or otherwise, however
created, arising or evidenced, whether now existing or hereafter created or
arising, whether direct or indirect, absolute or contingent, or joint or
several, due or to become due and howsoever owned, held or acquired, including,
but not limited to, the full and prompt payment and performance of the “Loan”
and all of the indebtedness, obligations and liabilities of Borrower under that
certain Term Note in the original principal amount of $3,340,460.00 dated as of
the date of this Guaranty given by Borrower to Lender (said Term Note, as it may
be amended and/or restated from time to time shall be referred to as the
“Note”), less any amounts prepaid from time to time under the Note.  The
undersigned further agrees to pay all costs and expenses, legal or otherwise
(including, but not limited to, court costs and attorneys’ fees), paid or
incurred by Lender in endeavoring to collect such indebtedness, obligations and
liabilities, or any part thereof, and in enforcing this Guaranty (including, but
not limited to, any attorneys’ fees and costs in connection with any bankruptcy
proceeding of Borrower or of the undersigned).

 

2.              This Guaranty shall be a continuing, absolute and unconditional
guaranty, and shall remain in full force and effect until any and all of said
indebtedness, obligations and liabilities shall be fully paid.  This Guaranty is
a guaranty of payment and performance, not of collection.  In case of any Event
of Default (as defined in the Note), any or all of the indebtedness hereby
guarantied then existing shall, at the option of Lender, immediately become due
and payable from the undersigned.  Notwithstanding the occurrence of any such
event, this Guaranty shall continue and remain in full force and effect.

 

3.              The liability hereunder shall in no event be affected or
impaired by any of the following (any of which may be done or omitted by Lender
from time to time, without notice to the undersigned): (a) any sale, pledge,
surrender, compromise, settlement, release, renewal, extension, indulgence,
alteration, substitution, surrender, exchange, change in, modification or other
disposition of any of said indebtedness, obligations or liabilities, whether
express or implied, or of any contract or contracts evidencing any thereof, or
of any security or collateral therefor; (b) any acceptance by Lender of any
security for, or other guarantors upon any of said indebtedness, obligations or
liabilities; (c) any failure, neglect or omission on the part of Lender to
realize upon or protect any of said indebtedness, obligations or liabilities, or
any collateral or security therefor, or to exercise any lien upon or right of
appropriation of any moneys, credits or property of Borrower possessed by
Lender, toward the liquidation of said indebtedness (except for a release or
discharge of the undersigned), obligations or liabilities; (d) any application
of payments or credits by Lender (except for prepayments of principal of the
Note); (e) the granting of credit from time to time by Lender to Borrower in
excess of the amount set forth in the Note; (f) any release or discharge in
whole or in part of any guarantor of said indebtedness, obligations and
liabilities; or (g) any act of commission or omission of any kind or at any time
upon the part of Lender with respect to any matter whatsoever.  Lender shall
have the sole and exclusive right to reasonably determine (in accordance with
the requirements of the Note) how,

 

--------------------------------------------------------------------------------


 

when and to what extent application of payments and credits, if any, shall be
made on said indebtedness, obligations and liabilities, or any part of them.  In
order to hold the undersigned liable hereunder, there shall be no obligation on
the part of Lender at any time to resort for payment to Borrower or other
persons or corporations, their properties or estates, or resort to any
collateral, security, property, liens or other rights or remedies whatsoever.

 

4.              The undersigned acknowledges and agrees that the undersigned’s
liability pursuant to this Guaranty shall be and is joint and several with any
other guaranty of said indebtedness, obligations and liabilities by any other
person or entity, whether any such other guaranty now exists or hereinafter
arises.

 

5.              The undersigned expressly waives presentment, protest, demand,
notice of dishonor or default, and notice of acceptance of this Guaranty.  The
undersigned hereby expressly subordinates to Lender any claim which the
undersigned may have to indemnification, reimbursement, contribution or
subrogation from Borrower of any of said indebtedness, obligations or
liabilities for any amount paid by the undersigned pursuant to this or any other
guaranty.

 

6.              Following the occurrence of an Event of Default under the Note,
Lender may, without any notice whatsoever to the undersigned, sell, assign or
transfer all of said indebtedness, obligations and liabilities, or any part
thereof, and, in that event, each and every immediate and successive assignee,
transferee or holder of all or any part of said indebtedness, obligations and
liabilities, shall have the right to enforce this Guaranty, by suit or
otherwise, for the benefit of such assignee, transferee or holder, as fully as
if such assignee, transferee or holder were herein by name specifically given
such rights, powers and benefits.

 

7.              Lender is authorized by the undersigned at any time and from
time to time in its sole discretion, without demand or notice of any kind, to
appropriate, hold, set off and apply, in such order of application as Lender, in
its sole and absolute discretion, may from time to time elect, toward the
payment of any amount due hereunder, whether now due or hereinafter arising, all
moneys, credits or other property belonging to or in the name of the
undersigned, at any time held by Lender, whether now being held or held in the
future, on deposit or otherwise, and Lender is hereby granted a lien and
security interest upon such moneys, credits or other property.

 

8.              No delay on the part of Lender in the exercise of any right or
remedy under any agreement (including, but not limited to, this Guaranty) shall
operate as a waiver thereof, including, but not limited to, any delay in the
enforcement of any security interest, and no single or partial exercise by
Lender of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy.

 

9.              This Guaranty shall be governed by and construed in accordance
with the laws of the state of Illinois applicable to contracts wholly executed
and performed within the boundaries of that state.  Wherever possible each
provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under such law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.  The recitals set out above are incorporated herein as an integral
part of this Guaranty.  This Guaranty shall be binding upon the undersigned and
the undersigned’s representatives, successors, executors, heirs and assigns.

 

10.       The undersigned represents and warrants to Lender that:  (a) the
execution and delivery of this Guaranty, does not and will not contravene or
conflict with any provisions of (i) law, rule, regulation

 

--------------------------------------------------------------------------------


 

or ordinance or (ii) any agreement binding upon the undersigned or the
undersigned’s properties, as the case may be; and (b) this Guaranty is the
legal, valid and binding obligations of the undersigned, enforceable against the
undersigned in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization and other similar laws
affecting the rights and remedies of creditors and except as the availability of
equitable remedies is subject to judicial discretion; and (c) the financial
statements and other information submitted by the undersigned to the Lender
accurately present the financial condition of such person as of the date stated
therein and there have been no material adverse changes in such financial
conditions since those dates.

 

11.       The undersigned covenants and agrees that the undersigned will furnish
to Lender such information about the financial condition and affairs of the
undersigned as Lender may from time to time reasonably request, all in form and
manner reasonably satisfactory to Lender.

 

12.       All notices and other communications required or permitted to be given
to the undersigned or to Lender shall be done in accordance with the procedure
set forth in the Note to the addresses set forth below the signature lines of
this Guaranty.  This Guaranty may be executed by original signature, facsimile
and/or electronic signature.

 

13.       The undersigned hereby acknowledges, agrees and consents to the terms
and conditions of the Note and the Documents (as defined in the Note), copies of
which have been received by the undersigned.  The undersigned hereby
acknowledges that (1) the undersigned has reviewed the Note and all of the
Documents; and (2) the undersigned has received good and valuable consideration
to execute this Guaranty; and (3) Lender has recommended to the undersigned that
the undersigned be advised by counsel in connection with the terms, execution
and delivery of this Guaranty.

 

14.       The undersigned acknowledges and agrees that except as specifically
set forth in the Note or the last paragraph of this Guaranty, Lender makes no
covenants to either Borrower or the undersigned, including, but not limited to,
any other commitments to provide additional financing to Borrower.

 

15.       THE UNDERSIGNED ACKNOWLEDGES THAT THE NOTE IS BEING ACCEPTED BY THE
LENDER IN PARTIAL CONSIDERATION OF LENDER’S RIGHT TO ENFORCE IN THE JURISDICTION
STATED BELOW THE TERMS AND PROVISION OF THIS GUARANTY AND THE DOCUMENTS.  THE
UNDERSIGNED CONSENTS TO JURISDICTION IN THE STATE OF ILLINOIS AND VENUE IN ANY
STATE OR FEDERAL COURT IN COOK COUNTY, ILLINOIS FOR SUCH PURPOSES AND WAIVES ANY
AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT
SAID COUNTY IS NOT CONVENIENT.  THE UNDERSIGNED WAIVES ANY RIGHTS TO COMMENCE
ANY ACTION AGAINST LENDER IN ANY JURISDICTION EXCEPT THE AFORESAID COUNTY AND
STATE.  LENDER AND THE UNDERSIGNED HEREBY EACH EXPRESSLY WAIVE ANY AND ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER (A) THE UNDERSIGNED AGAINST LENDER OR (B) LENDER AGAINST THE UNDERSIGNED
WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THE GUARANTY, THE DOCUMENTS AND/OR THE TRANSACTIONS WHICH ARE THE
SUBJECT OF THE DOCUMENTS.

 

--------------------------------------------------------------------------------


 

SIGNED AND DELIVERED by the undersigned at Chicago, Illinois, this 6th day of
November, 2012.

 

 

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Catherine L. Lynch

 

Name:

Catherine L. Lynch

 

Title:

CFO

 

 

 

2901 Butterfield Road

 

Oakbrook, Illinois 60523

 

Attn: Catherine Lynch

 

Phone: (630) 218-8000

 

Fax No.: (630) 645-2082

 

--------------------------------------------------------------------------------


 

ACCEPTED in Chicago, Illinois

 

as of the date set forth above.

 

 

 

V-IN DOLLAR, LLC

 

 

 

 

 

By:

/s/ Lawrence J. Starkman

 

 

 

 

Title:

Managing Member

 

 

 

c/o Sherwin Real Estate, Inc.

 

1569 Sherman Avenue, Suite 203

 

Evanston, Illinois 60201

 

Attention: Lawrence J. Starkman

 

Phone: (847) 864-9200

 

Fax: (847) 864-0757

 

 

--------------------------------------------------------------------------------